Citation Nr: 0107001	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  96-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for low 
back and cervical spine (neck) disorders.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1967 and from June 1972 to February 1975.  He has also 
served in the National Guard.  

This appeal initially arose from an August 1995 rating 
decision by the Baltimore, Maryland Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that new 
and material evidence had not been presented to reopen claims 
seeking entitlement to service connection for low back and 
neck disorders.  

In a decision dated in March 1998 the Board of Veterans' 
Appeals (Board) denied the veteran's attempt to reopen his 
claim; he thereafter appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 1998 order, the Court vacated the Board's March 
1998 decision and remanded the case for compliance with a 
motion for remand from the appellee (VA Secretary).  The 
motion for remand requested consideration of the claim to 
apply the provisions of 38 C.F.R. § 3.156(a) as held in 
Hodge v. West, 155 F.3d. 1356 (Fed.Cir. 1998).  In June 1999 
the Board remanded the case to the RO for additional 
development.  Following accomplishment of that development 
the RO, in January 2001, returned the case to the Board for 
further appellate consideration.

The veteran in a statement received in August 1999 indicates 
that he is seeking to reopen a previously denied claim of 
entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized medical treatment 
rendered at Anne Arundel Hospital on August 17, 1998.  The 
RO's attention is directed to the veteran's statement for 
action deemed appropriate. 


FINDINGS OF FACT

1.  Service connection for low back and cervical spine 
disorders was denied by the RO in an unappealed rating action 
dated in February 1991.  The veteran was notified of that 
decision and did not file a notice of disagreement therewith.

2.  Evidence submitted since the February 1991 rating action 
consists of lay statements and clinical data which are either 
cumulative of evidence already of record or are not of such 
significance that they must be considered in connection with 
all the evidence to fairly decide the merits of the veteran's 
claim for service connection for low back and cervical spine 
disorders.  


CONCLUSION OF LAW

Evidence received since the February 1991 rating decision 
denying service connection for low back and cervical spine 
disorders is not new and material and the claims as to these 
disorders are not reopened; the February 1991 RO rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has low back and neck disorders 
attributable to injuries he sustained as a result of falls he 
has experienced due to his service-connected seizure 
disorder.  He maintains, in essence, that he is entitled to 
service connection for residuals of his low back and neck 
injuries as he has submitted evidence that is new and 
material as to these issues, warranting the reopening of his 
claims and allowance of the benefits sought.  

In a decision by the RO, dated in February 1991, entitlement 
to service connection for low back and cervical spine 
disorders was denied.  In reaching that decision, the RO 
considered the complete record upon the merits and noted that 
the evidence then of record showed no support for the 
veteran's claims that these disorders were caused by falls 
related to a service-connected seizure disorder and, further, 
that his assertions, with respect to his low back disorder, 
were, in fact, contraindicated by the evidence.  The veteran 
did not appeal this determination.  Under the appropriate 
laws and regulations this prior determination is final and 
the veteran's claims as to service connection for low back 
and cervical spine disorders may not be reopened absent the 
submission of new and material evidence.  Specifically, the 
law and regulations provide that if new and material evidence 
has been presented or secured with respect to a claim, which 
has been disallowed, the claim must be reopened and the 
former disposition reviewed.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purposes 
of determining whether a case should be reopened the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence when viewed in the context of 
all the evidence, both new and old create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Thus, in considering whether a claim may be reopened the 
Board must first determine whether the newly received 
evidence is both new and material.  If the Board determines 
that the claimant has produced new and material evidence, the 
claim is deemed to have been reopened and the case must then 
be evaluated on the basis of all the evidence of record both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims.  

The Court has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the last time the claim 
was finally disallowed by any basis.  See Smith v. West, 
12 Vet. App. 312, 314 (1999).  Therefore, in the present 
case, the Board in determining whether the veteran's claim is 
reopened, must review, in light of the applicable laws and 
regulations in Court cases regarding finality, all the 
evidence submitted since the RO's rating decision in February 
1991.  However, prior to this review, the Board will first 
discuss the evidence that was before the RO in February 1991 
for purposes of clarity.  This evidence included the 
veteran's service medical records which were negative for any 
complaints and/or findings of low back and/or neck disorders, 
exclusive of a May 1976 report of injury to the low back, 
which was incurred while the veteran was performing duty with 
the National Guard.  This report noted that, while riding in 
the back of a military 2 1/2-ton vehicle, the veteran was 
thrown to the bed of the truck causing him to hit his back 
against the seat.  The veteran was found by a physician at 
the Submarine Medical Center in Groton, Connecticut, to have 
suffered a low back strain with abrasions.  

Evidence before the RO in 1991 also included VA clinical 
records which show that in September 1987, the veteran 
presented to a VA orthopedic clinic with complaints of neck 
and back pain since his involvement in a motor vehicle 
accident approximately one year earlier.  Examination found 
no spinal tenderness but did reveal decreased range of motion 
in flexion and extension.  It was recorded that "old films" 
revealed possible sclerosis of the cervical spine but no 
specific findings.  Chronic low back pain was recorded as a 
secondary diagnosis during a period of VA hospitalization, 
beginning in September 1989.  A statement from a VA physician 
that same month recorded that the veteran, at that time, 
suffered from chronic neck and back pain and that magnetic 
resonance imaging scans had revealed a mild disc herniation 
at C6-C7 and mild early arthritic changes involving the 
lumbar spine.  

An October 1990 VA orthopedic consultation noted as a 
diagnostic impression that the veteran had a herniated 
nucleus pulposus, C6-7, with neck pain in the interscapular 
and trapezius muscle areas.  It was also noted on this 
consultation that the veteran had low back pain for which he 
could not recall the exact etiology but believed was 
secondary to recurrent seizures and falling.  X-rays of the 
cervical spine showed evidence of arthritic changes.  X-rays 
of the lumbosacral spine identified no gross irregularity.  

Health records maintained by the veteran's then employer, the 
United States Postal Service, and compiled between November 
1986 and April 1989 noted the veteran's complaints of neck 
pain related to an automobile accident in February 1988 as 
well as his treatment for neck and back discomfort.  An April 
1989 United States Postal Service letter to the veteran 
indicated that a low back disorder limited the amount of 
weight he could lift and the amount of time he could stand or 
sit.  

Evidence of record, in February 1991, also included testimony 
elicited from the veteran at an April 1990 personal hearing 
before a hearing officer at the RO to the effect that he had 
a neck disorder caused by his service-connected seizures.  
Also of record were private clinical progress notes showing 
treatment provided to the veteran by clinicians at 
St. Raphael Hospital for complaints of chronic neck and low 
back pain.  

On this evidentiary record, as noted above, the RO in 
February 1991 concluded that the veteran's low back and 
cervical spine disorders were not attributable to service on 
any basis.  

In connection with his claims to reopen, filed in September 
1994, the Board notes that evidence associated with the 
record that is not duplicative of previously considered 
evidence includes VA outpatient treatment records complied 
between April and June 1991 and VA outpatient treatment 
records compiled between November 1997 and January 2000.  
Additionally on file are reports of VA examinations provided 
to the veteran in July 1992 and December 1993 as well as an 
undated statement from a VA physician identifying the 
veteran's current disabling problems.  Also on file are 
private clinical data compiled from the late 1980's, a 
statement from the veteran's private physician dated in 
February 1987, and statements from three former co-workers of 
the veteran, two dated in May 1988 and one undated.  

The VA clinical data shows that the veteran was provided 
Motrin for his low back pain in early 1988 and was advised to 
avoid heavy lifting.  He was evaluated and treated for 
complaints of low back pain in May 1991 and found on X-ray of 
the lumbosacral spine to have straightening of his normal 
lumbar curvature secondary to muscle spasm.  VA examination 
in July 1992 recorded the veteran's recent history of seizure 
activity and the related objective findings.  On VA 
examination in December 1993, the veteran reported that he 
averages eight seizures a year and that in one of the 
seizures he fell and injured his neck.  Chronic cervical pain 
of unknown etiology was the pertinent diagnosis.  In November 
1997, the veteran was noted to have complaints of back pain 
and evidence of a significant amount of spasm.  In an undated 
progress note a VA physician noted upon review of the 
veteran's chart that he had problems with cervical 
spondyloarthropathy and chronic low back pain.  

The private clinical data includes records of treatment 
provided to the veteran between January 1987 and August 1989 
by clinicians at the St. Raphael Hospital for back and neck 
pain following a motor vehicle accident in January 1987 and 
for neck pain following a motor vehicle accident in February 
1988.  Cervical disc disease was diagnosed in August 1989.  
Private clinical data from the Hill Health Center notes 
problems with low back pain in August 1991, secondary to a 
motor vehicle accident in 1987 and a diagnostic assessment of 
chronic neck pain in February 1992.  A medical history 
report, dated in September 1991, includes the notation that 
the veteran has cervical spine slipped disc secondary to 
seizure in 1987.  The veteran's private physician, William 
Paley, M.D., in a statement dated in February 1987 observed 
that the veteran was being evaluated for chronic neck pain 
and that a magnetic resonance image had shown that he has a 
central disc herniation.  

The lay statements submitted in connection with the claim to 
reopen recall episodes at the veteran's job site where the 
veteran's seizure activity was witnessed by the authors.  

The Board has reviewed the evidence submitted since the 
February 1991 decision and has determined that this evidence 
is not new and material.  Specifically, we note that the VA 
and private clinical evidence submitted merely describes the 
veteran's condition in the context of current evaluation and 
treatment.  This evidence does not contain any competent 
evidence relating any current back or neck disorder to 
service or to service-connected seizure disorders.  The Court 
has held that additional evidence, which consists of 
treatment many years after service that, does not indicate in 
any way that the conditions are service connected is not 
material.  Cox v. Brown, 5 Vet. App. 95 (1993).  Here we 
acknowledge the medical history recorded in September 1991, 
to the effect that the veteran had a cervical spine slipped 
disc secondary to a 1987 seizure.  This statement which 
obviously relied upon the veteran's own account of his 
medical history essentially reiterates his previously 
considered contentions with respect to the claimed disability 
and as such is not considered to be new, so as to reopen a 
finally denied claim.  The lay statements detailing the 
veteran's on-the-job seizure activity provide no indication 
that the veteran's current low back and neck disorders 
resulted therefrom and, thus, by themselves are in context of 
all the evidence of record both new and old, are neither 
relevant nor probative of the issue at hand in this case; 
i.e., whether the veteran's current low back and neck 
disorders can be related to service.  

In sum, the evidence submitted since the RO's February 1991 
rating decision is either cumulative of evidence already on 
file or is not of such significance that by itself, or in 
connection with the evidence previously assembled, it must be 
considered in order to further decide the merits of the 
veteran's claims.  As there is no additional evidence, which 
is both new and material, the claims for entitlement to 
service connection for a low back and cervical spine (neck) 
disorder are not reopened.  


ORDER

New and material evidence not having been received to reopen 
the claims for service connection for low back and cervical 
spine (neck) disorders, the appeal is denied.  



		
	Richard V. Chamberlain
	Acting Member, Board of Veterans' Appeals







